DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 08/11/2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 8, 15 and 19 have been amended, and 
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 1-20, Independent claim 1 contains the limitation “identifying, by a facial expression analyzer, relevant scenes in the multi-media content based on the captured one or more audience member reactions;” and claims 8 and 15 have similar limitations.  The limitation is not adequately defined and as such it is unclear what this term encompasses.  The words/grammar/punctuation seem to indicate the scenes are analyzed using facial recognition, but the limitation could read (and seems to intend to read) the audience members reaction is analyzed using facial recognition and correlating/identifying scenes based upon certain reactions.  For the purposes of this examination the examiner is going to assume the latter.
Claims 2-7 depend from claim 1 discussed above and do not cure its deficiencies.
Claims 9-14 depend from claim 8 discussed above and do not cure its deficiencies.
 Claims 16-20 depend from claim 15 discussed above and do not cure its deficiencies.
 If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-6, 8-13, and 15-19, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-6, 8-13, and 15-19 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6, 8-13, and 15-19 are directed to concept of sending, receiving, and analyzing data to determine an advertisement (promotion).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-6, 8-13, and 15-19 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 15, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 15, recites, in part, 
retrieving, … …, social media and location-specific context information from one or more social media platforms associated with one or more audience members; (processing data and storing data and electronic recordkeeping to perform the abstract idea), and
determining, … …, a baseline mood for the one or more audience members based on the one or more audience member's social media activity and social media posts;
capturing, … …, one or more images of one or more audience member reactions while the one or more audience members view the multi-media content;
identifying, … …, relevant scenes in the multi-media content based on the captured one or more audience member reactions;
generating, … …, promotional content based on the identified relevant scenes; and
distributing, … …, the promotional content on the one or more social media platforms. (processing data and storing data and electronic recordkeeping to perform the abstract idea).
These limitations set forth a concept of sending, receiving, and analyzing data to determine an advertisement (promotion).  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-3 and 5 and their related text and Paragraphs 0100-0105 of the specification (US Patent Application Publication No. 2020/0387934 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0102 specifically details the computer can be a general- purpose computer where it mentions “computer readable program instructions can be provided to a processor of a general-purpose computer”.   The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-6, 9-13, and 16-19 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-6, 8-13, and 15-19 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Dependent Claims 7, 14, and 20 although an abstract idea, integrate the invention into a practical application.
 
Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9-13, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoemake et al. (US Patent Application Publication No. 2014/0359647 A1 – Hereinafter Shoemake) and further in view of Aravkin et al. (US Patent Application Publication No. 2015/0332603 A1 – Hereinafter Aravkin) and further in view of Cunnington et al.  (US Patent Application Publication No. 2011/0295392 A1 – Hereinafter Cunnington) and further in view of Bonini (US Patent Application Publication No. 2002/0095679 A1 – Hereinafter Bonini).  
Claim 1:
Shoemake teaches;
A method for improving promotion and user consumption of multi-media content, the method comprising: (See at least the abstract and paragraph 0014.)
retrieving, by a cloud-based application programing interface, social media and location-specific context information from one or more social media platforms associated with one or more audience members; (See at least paragraphs 0020 (location as a parameter) 0022 (Social media information as a parameter) 0044, 0047, 0048, and 0050 and cloud based in 0043.)
capturing, … …, one or more images of one or more audience member reactions while the one or more audience members view the multi-media content; (See at least paragraph 0042, 0046, 0048, 0049, and 0051.)
identifying, by a facial expression analyzer, relevant scenes in the multi-media content  based on the captured one or more audience member reactions; (See at least paragraphs 0021, 0042, 0045, and 0131.)

distributing, by the one or more processors, the promotional content on the one or more social media platforms. (See at least paragraph 0011 where the media content is generated, recommended, and sent to other users (social media) and Figures 1, 2A, and 2B and their related text.)
Shoemake does not appear to specify determining a baseline mood, 
Aravkin teaches determining a baseline mood in at least paragraph 0038.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Shoemake by using a baseline mood as taught by Aravkin in order to effectively understand the starting emotion/reaction point of an individual.  
The combination of Shoemake and Aravkin does not appear to specify determining assigned seating by a mood/dynamics from before the event (baseline mood). 
Cunnington teaches assigned seating by a mood/dynamics from before the event to improve interactions in at least paragraph 0029.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date 
The combination of Shoemake, Aravkin, and Cunnington does not appear to specify using a low light camera to monitor an audience. 
Bonini teaches using a low light camera to monitor an audience in at least paragraphs 0041 and 0063.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Shoemake, Aravkin, and Cunnington by using a low light camera to monitor an audience as taught by Bonini in order to be able to “see” the audience in a darkened theater.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Independent claims 8 and 15
Claims 8 and 15 are rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Further Shoemake teaches a system and computer readable medium in at least the abstract and paragraph 0014.


Claims 2, 9, and 16:
The combination of Shoemake, Aravkin, Cunnington, and Bonini teaches all the limitations of claims 1, 8, and 15 above.  
Shoemake teaches information about the content in at least the abstract.
The combination of Shoemake, Aravkin, Cunnington, and Bonini does not explicitly teach presetting a mood base on a baseline, but as discussed above Aravkin teaches determining a baseline mood.  
Since Shoemake teaches reactions to media and Aravkin teaches a baseline, why else determine a baseline unless the baseline was going to be used as a reference/starting point.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Shoemake, Aravkin, Cunnington, and Bonini since why else does one determine a baseline unless to utilize the baseline as a starting point in order to effectively understand the starting emotion/reaction point of an individual.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 3, 10, and 17:
The combination of Shoemake, Aravkin, Cunnington, and Bonini teaches all the limitations of claims 1, 8, and 15 above.  
Shoemake teaches information about the content in at least the abstract.

The motivation to combine Shoemake, Aravkin, Cunnington, and Bonini is the same as disclosed in Claims 1, 8, and 15 above and is incorporated herein.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 4-6, 11-13, 18, and 19:
The combination of Shoemake, Aravkin, Cunnington, and Bonini teaches all the limitations of claims 1, 8, and 15 above.  
Shoemake teaches tracking reactions in at least paragraph 0168.  
The combination of Shoemake, Aravkin, Cunnington, and Bonini does not explicitly teach segmentation (clustering) and analyzing cluster movement.  However, combination of Shoemake, Aravkin, Cunnington, and Bonini are inventions about analyzing trends for advertising/marketing and segmentation (clustering) and analyzing cluster movement is old and well known in marketing.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Shoemake, Aravkin, Cunnington, and Bonini in marketing to utilize the old and well known marketing techniques of segmentation (clustering) and analyzing cluster movement in order to more effectively analyze the user’s data.  


No Art Rejection

Claims 7, 14, and 20 were not rejected by art since mood analysis by social media analysis, location analysis, and writing analysis are each known by themselves, but the combination of all 3 would require so many pieces of prior art it may not of been obvious  to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine all the pieces of prior art.   

Response to Arguments

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Michael W Schmucker/
Primary Examiner, Art Unit 3681